Citation Nr: 0007808	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Evaluation of service-connected dysthymia, evaluated as 50 
percent disabling from May 12, 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from December 10, 1962, to 
June  17, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1995 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which implemented a September 1995 
Board decision that had granted service connection for 
dysthymia.  The RO, via this decision, assigned a 30 percent 
evaluation for dysthymia, effective from May 12, 1986.  
Subsequently, by a September 1996 hearing officer's decision, 
a higher (50 percent) evaluation was assigned for the 
veteran's dysthymia, effective from May 12, 1986.

Initially, the Board notes that the rating criteria for 
evaluating psychiatric disorders, including dysthymia, were 
amended during the pendency of the veteran's appeal.  This 
amendment became effective November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  (The RO made the veteran aware 
of this change in the supplemental statement of the case that 
was issued in February 1999.)

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provides otherwise or the Secretary permits 
action to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Since Congress has not provided otherwise in this 
particular instance, and because the Secretary has not 
permitted action contrary to the rule in Karnas, analysis of 
the veteran's claim must include consideration of each 
version of the rating criteria.  Id.

While the RO informed the veteran of the new criteria for 
rating dysthymia that became effective in November 1996, an 
examination has not yet been conducted that takes into 
account the change in criteria.  Moreover, the Board notes 
that the veteran's representative has argued that the 
findings made on the most recent VA examination (September 
1996) were not consistent with certain conclusions drawn by 
the examiner.  It was noted that a Global Assessment of 
Functioning (GAF) score of 45 was assigned and that such a 
score equates with disability of a degree that renders an 
individual incapable of maintaining employment.  Given this 
argument, and in order to obtain information sufficient to 
apply both the old and new rating criteria, as well as to 
clarify the extent to which the veteran's dysthymia affects 
his employability, further evidentiary development is 
required.  

The Board also observes that a review of the record on appeal 
shows that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  While the RO 
attempted to obtain copies of the veteran's records on file 
with the SSA in November 1999, copies of these records have 
not, as yet, been received from the SSA.  Therefore, the RO 
should follow up on this request.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should obtain and 
associate with the record all treatment 
records on file with the Highland Drive 
VA medical center, including all therapy 
records and any other treatment records 
that are not already of record.  
38 C.F.R. § 3.159 (1999).

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon in adjudicating such a claim.

3.  The RO should thereafter schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder.  All symptoms 
attributable solely to the service-
connected disability should be set forth 
in detail, and an opinion should be set 
forth as to the combined effect of all 
manifestations of the service-connected 
dysthymia on the veteran's social and 
industrial adaptability.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (1999).  Additionally, 
a GAF score should be provided, and the 
examiner should explain its meaning in 
terms consistent with rating criteria.  
All opinions provided should be explained 
in the context of earlier opinions of 
record, including the GAF scores already 
found in the record.

4.  The RO should take adjudicatory 
action on the veteran's claim.  
Adjudication of the claim should take 
into account both old and new rating 
criteria.  The version most favorable to 
the veteran should be used to assign 
rating(s).  The RO should also consider 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


